NO. 07-10-0355-CV
NO. 07-10-0356-CV
NO. 07-10-0357-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
OCTOBER 26, 2010
 
______________________________
 
 
IN RE TIMOTHY RAY WILLIAMS, RELATOR
 
_________________________________
 
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Timothy Ray Williams,
proceeding pro se and in forma pauperis, seeks a writ
of mandamus to compel the Honorable John B. Board, Judge of the 181st District
Court of Randall County, to rule on his Motion
to Rescind Order to Withdraw Inmate Funds filed in the trial court on May
5, 2010.  Relator's
motion to rescind follows from this Court's Opinion on Abatement issued on
April 22, 2010, in cause number 07-10-0091-CV, 07-10-0100-CV, and
07-10-0101-CV, wherein this Court abated further proceedings for 180 days to
allow Relator time to challenge the order to withdraw
inmate funds.  As of October 20, 2010, a
reporter's record and supplemental clerk's record were both filed reflecting
that a hearing was held on Relator's motion and that the
trial court signed an order granting in part and denying in part Relator's motion to rescind.  Consequently, the relief sought by Relator in his Petitions for a Writ of Mandamus is rendered
moot.
            Accordingly, we dismiss
these proceedings.
                                                                                    Per
Curiam